DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Isaacson on 11/2/2021.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method comprising: 
securely storing, at an electronic device, payment information associated with a payment account; 
detecting, at the electronic device, a payment operation associated with an application program; 
in response to the detected payment operation, determining that an input corresponding to an authorization of a payment transaction has not been locally received at the electronic device within a predetermined time period to yield a determination; 
presenting, in response to the determination, a stimulus indicating that the input corresponding to the authorization of the payment transaction has not been locally received; 
detecting subsequent to the stimulus presentation an authorization input, the authorization input corresponding to the authorization of the payment transaction; 
enabling, in response to detecting the authorization input, the payment information to be retrieved; and releasing the payment information to the application program.

	9. (Currently Amended) An electronic device comprising:
	a user interface component configured to output stimuli and receive inputs;
one or more processors coupled to the user interface component; and
a computer-readable storage medium containing instructions, that, when executed by the one or more processors, cause the one or more processors to perform actions including:
securely storing, at an electronic device, payment information associated with a payment account; 
detecting, at the electronic device, a payment operation associated with an application program; 
in response to the detected payment operation, determining that an input corresponding to an authorization of a payment transaction has not been locally received at the electronic device within a predetermined time period to yield a determination; 
presenting, in response to the determination, a stimulus indicating that the input corresponding to the authorization of the payment transaction has not been locally received; 
detecting subsequent to the stimulus presentation an authorization input, the authorization input corresponding to the authorization of the payment transaction; 
enabling, in response to detecting the authorization input, the payment information to be retrieved; and releasing the payment information to the application program.

17. (Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including:
securely storing, at an electronic device, payment information associated with a payment account; 
detecting, at the electronic device, a payment operation associated with an application program; 
in response to the detected payment operation, determining that an input corresponding to an authorization of a payment transaction has not been locally received at the electronic device within a predetermined time period to yield a determination; 
presenting, in response to the determination, a stimulus indicating that the input corresponding to the authorization of the payment transaction has not been locally received; 
detecting subsequent to the stimulus presentation an authorization input, the authorization input corresponding to the authorization of the payment transaction; 
enabling, in response to detecting the authorization input, the payment information to be retrieved; and releasing the payment information to the application program.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 7/28/2021, as persuasive in view of the amended claims. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625